                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MICHAEL HICKS, B80852,                             Case No. 19-cv-03010-CRB (PR)
                                   8                   Plaintiff,
                                                                                           ORDER OF DISMISSAL
                                   9            v.

                                  10    L. GAMBOA,
                                  11                   Defendant(s).
                                              Plaintiff has filed a stipulation for voluntary dismissal of this action with prejudice under
                                  12
Northern District of California
 United States District Court




                                       Federal Rule of Civil Procedure 41(a)(1)(A)(ii). See ECF No. 14.
                                  13
                                              Pursuant to the stipulation, this action is DISMISSED with prejudice. But plaintiff’s
                                  14
                                       request to be relieved of the filing fee obligation in this case is DENIED because the filing fee
                                  15   became due the day plaintiff filed this action.
                                  16          The clerk shall close the file and terminate all pending motions as moot.

                                  17          IT IS SO ORDERED.
                                  18   Dated: October 22, 2019
                                  19                                                     ______________________________________
                                  20                                                     CHARLES R. BREYER
                                                                                         United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                        MICHAEL HICKS,
                                   5                                                          Case No. 3:19-cv-03010-CRB
                                                       Plaintiff,
                                   6
                                                v.                                            CERTIFICATE OF SERVICE
                                   7
                                        L. GAMBOA,
                                   8
                                                       Defendant.
                                   9

                                  10
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  11
                                       District Court, Northern District of California.
                                  12
Northern District of California
 United States District Court




                                  13
                                              That on October 22, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  14
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  16
                                       receptacle located in the Clerk's office.
                                  17

                                  18   Michael Hicks ID: B-80852
                                       High Desert State Prison B3-150
                                  19   P.O. Box 3030
                                       Susanville, CA 96127
                                  20

                                  21

                                  22   Dated: October 22, 2019
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24
                                                                                          By:________________________
                                  25                                                      Lashanda Scott, Deputy Clerk to the
                                  26                                                      Honorable CHARLES R. BREYER

                                  27

                                  28
                                                                                          2
